Title: From John Adams to the President of Congress, No. 71, 23 May 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 23 May 1780. RC in John Thaxter’s hand with postscript by JA (PCC, No. 84, II, f. 71–73). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:698–699.
     In this letter, read in Congress on 21 Aug., John Adams sent extracts from newspaper accounts originating in Stockholm, Copenhagen, Paris, Hamburg, and London between 2 and 12 May. Sweden and Denmark were reported to have acceded to the armed neutrality and to be in the process of fitting out warships to protect their trade, while it was speculated that Portugal might soon follow their example. There were conflicting reports as to whether the Netherlands had joined with the other neutral states or was about to reach an amicable settlement with Britain over the seizure of ships from van Bylandt’s convoy by Como. Fielding. In a postscript Adams noted rumors that additional French forces were preparing to sail from Brest.
    